PER CURIAM.
The trial court issued a Writ of Mandamus requiring James P. Cornette, President of the West Texas University and other named university officials, including the Board of Regents of the State Teachers Colleges of Texas, to re-admit Darrell Al-dridge as a student in West Texas University after being expelled or suspended. Appellants appealed and appellee has filed a motion to dismiss this appeal on the ground appellants have failed to file an appeal bond.
By appellee’s own pleadings, appellants James P. Cornette, Walter H. Juniper and T. Paige Carruth are President, Dean of the College of Arts and Sciences and Dean of Student Life, respectively, of the University. The remaining appellants are members of the Board of Regents of the State Teachers Colleges of Texas. This Board, as alleged by appellee, derives its authority to control and maintain the school from Article 2647, Vernon’s Ann.Civ.St. All appellants were sued in their official capacity. The relief sought could be performed by appellants only in their official capacity as officials of the State operated school and its governing body. Rule 354, Texas Rules of Civil Procedure is not applicable here. Appellants were not required to file an appeal bond under the provisions of Article 2276, V.A.C.S. Teacher Retirement System v. Duckworth, Tex.Civ.App., 260 S.W.2d 632, affirmed 153 Tex. 141, 264 S.W.2d 98. Herring v. Houston National Exchange Bank, 113 Tex. 264, 253 S.W. 813. Collier v. Smith (Tex.Civ.App.) 169 S.W. 1108 (Writ Ref.). Lane v. Hewgley (Tex.Civ.App.) 155 S.W. 348.
The motion to dismiss is overruled.